4/17/2015 ' TDCJ Offender Details § 3) j L/ 7' O /

~"i§~ TExAs DE.PARTMENT oi= CRimiNAt_. JusTlcE. -TDCJ ""‘”“e m "‘e“’ 0"€"“€"3€“"€“

     

._`_g`.

Offender information Detai|s
AReturnto-Search list l

 

SlD Numberi ~ 05108920

TDCJ Number: b 01463447 4
Name: , VVARNER,JAl\/IES PAUL .
Race: l v W

Gender: _ M in

DOB: _ 1976-03;10

Maximum Sentence Date: 2030-11-10

Current Faci|ity: M

Projected Re|ease Date': 2030-11-10

Paro|e Eligibi|ity Date: . l 2012-03-13

Offender Visitation Eligib|e: 4 M

SPEC|AL |NFORMAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Release Date: Offender is not scheduled for release at this time.
Schedu|ed Release Type: Will be determined when release date is scheduled
Schedu|ed Re|ease Location: Will be determined When release date is scheduled.

 

~ Paro|e'Review information

 

Offense History:

 

 

 

 

 

Otfense Sentence Sentence (YY-Ntllft-
gate Ot`?ense mate County Case No. mm
1993-09-15 UNAL\§|TE':{USE 1994_0&22 NACOGDOCHES 5537-93-10 3-00-00
1998-01-21 AGG ASLT (199&07-08 NACOGDOCHES 7806-98-3 7-00-00
1998-02-08 RETAL|AT\ON 199&07-08 NACOGDOCHES 7832-98-A 5-00-00
2005-11-09 ASLT PUB sERv 2007-10-17 NACOGDOCHES F134902005 _ 25~00-00

 

 

 

 

 

 

 

 

http://offender .tdcj .state.tx ,us/Oflender Search/offenderDetai | .acti on?s i d= 05108920 1/2

4/17/2015 ' TDCJ offender Detaiis g

 

 

 

The Texas Department o`f Crimina/ Justice updates this information regularly to ensure that it is
complete and accurate, however this information can change quick/y. Therefore, the information on
this site may not reflect the true current location, status, scheduled termination date, or other
information regarding an offender .

For questions and comments, you may contact the Texas De,oartment of Crimina/ Justice, at (936)
295-6371 or Webadmin@tdci.texas.gov. This information is made available to the public and law
enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
subject to criminal prosecutionl

 

NeW Offender Search TDCJ Home Pade

http:/loffender.tdcj .state.tx.us/OflenderSearctt/otfenderDetai|.action?sid=0510892b

2/2